In an action to foreclose a mechanic’s lien, the appeal is from an order denying a motion by the United States of America for leave to intervene and for leave to serve a copy of a proposed complaint upon all named parties. Order reversed, without costs, motion granted to the extent of permitting appellant to intervene and motion otherwise denied, with leave to appellant to take such further steps in the action as it may be advised. In denying the motion, the Special Term quite properly relied upon the holding of this court in Aquilino v. United States of America (2 A D 2d 747). However, this court’s determination in the Aquilino case was subsequently reversed by the Court of Appeals (3 N Y 2d 511). We are therefore constrained to reverse the order appealed from. Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.